

EXHIBIT 10.1
SABRE CORPORATION
EXECUTIVE SEVERANCE PLAN
(Adopted November 2, 2017; Effective January 1, 2018)


The purpose of the Sabre Corporation Executive Severance Plan, as amended from
time to time (the “Plan”), is to better provide for the retention of key
executives through providing them with a higher degree of financial security, on
the terms and conditions hereinafter stated. The Plan is intended to be a
severance pay plan governed by Title I of ERISA primarily for the purpose of
providing benefits for a select group of management or highly compensated
employees. All benefits under the Plan will be paid solely from the general
assets of the Company.


ARTICLE I    

DEFINITIONS
Section 1.01    As used in this Plan, the following terms shall have the
respective meanings set forth below:
(a)    “Affiliate” means, with respect to any individual or entity, any other
individual or entity who, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with, such
individual or entity.
(b)    “Applicable Period” means a specified period immediately following an
Eligible Employee’s Date of Termination which shall be twenty-four (24) months
for a Level 1 Employee and eighteen (18) months for a Level 2 Employee.  
(c)    “Applicable Percentage” means 200% for a Level 1 Employee and 150% for a
Level 2 Employee.
(d)    “Base Salary” means a Participant’s annual salary for all services
rendered, as established by the Board or by the Compensation Committee.
(e)    “Board” means the Board of Directors of the Company.
(f)    “Bonus” means the annual incentive bonus(es) payable pursuant to the
Company’s Executive Incentive Program (“EIP”) or any successor plan or program
upon the attainment of pre-established performance goals approved by the Board
or the Compensation Committee.  
(g)    “Cause” means the occurrence of any of the following with respect to a
Participant, as determined (x) with respect to a Level 1 Employee by at least a
majority of the members of the Board and (y) with respect to a Level 2 Employee
by the Chief Executive Officer of the Company, in either case with respect to
subsection (i) through (iii), provided that no act or failure to act by the
Participant shall be deemed to constitute Cause if done, or omitted to be done
in good faith and with the reasonable belief that the action or omission was in
the best interests of the Company:




--------------------------------------------------------------------------------




(i)    the Participant’s gross negligence or willful misconduct in the
performance of the Participant’s duties for the Company or an Affiliate (other
than due to the Participant’s physical or mental incapacity);
(ii)    the Participant’s breach or violation, in any material respect, of any
agreement between the Participant and the Company or any Affiliate or any
material policy in the Company’s Code of Business Ethics or similar employee
conduct policy (as amended from time to time);
(iii)    the Participant’s commission of a material act of dishonesty or breach
of trust with regard to the Company or any of its Affiliates; or
(iv)    the Participant’s indictment for, or plea of guilty or nolo contendere
to, a felony or other crime of moral turpitude.
(h)    “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.
(i)    “Code” means the Internal Revenue Code of 1986, as amended.
(j)    “Company” means Sabre Corporation, a Delaware corporation, and any
successor corporation thereto.  
(k)    “Company Change” means any merger, consolidation or corporate
reorganization of or involving the Company.
(l)    “Compensation Committee” means the Compensation Committee of the Board.
(m)    “Date of Termination” means the date on which a Participant’s employment
by the Company or any of its Affiliates terminates, as further defined in
Section 7.06(b) of the Plan.
(n)     “Disability” means the Participant has suffered a physical or mental
illness or injury that has (i) impaired the Participant’s ability to
substantially perform the Participant’s full-time duties with the Company or an
Affiliate with or without reasonable accommodation for a period of 180
consecutive or nonconsecutive days in a twelve (12) month period; (ii) qualifies
the Participant for benefits under the Company’s long-term disability plan,
including any eligibility or elimination period; and (iii) the Participant shall
not have returned to full-time employment with the Company.
(o)    “Dodd-Frank Act” means the Dodd-Frank Wall Street Reform and Consumer
Protection Act.
(p)    “Eligible Executive” means a full-time employee of the Company or one of
its Affiliates who has been designated as a Level 1 Employee or Level 2 Employee
by the Plan Administrator. Eligible Executives shall be limited to a select
group of management or highly compensated employees within the meaning of
Section 201, 301, and 404 of ERISA.
(q)    “Equity Plan” means any equity incentive plan maintained by the Company
from time to time under which a Participant has been granted an equity incentive
award, including, without limitation, (i) the Sovereign Holdings, Inc.
Management Equity Incentive Plan, (ii) the Sovereign Holdings, Inc. 2012
Management Equity Incentive Plan, (iii) the Sabre Corporation 2014 Omnibus
Incentive Compensation Plan, or (iv) the Sabre Corporation 2016 Omnibus
Incentive Compensation Plan, each as amended from time to time, or any successor
plan(s) thereto.




--------------------------------------------------------------------------------




(r)    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
(s)     “Excise Tax” means the excise tax imposed by Section 4999 of the Code.
(t)    “Good Reason” means the occurrence of any of the following events,
without the Participant’s prior written consent:
(i)    any materially adverse change to the Participant’s responsibilities,
duties, authority or status from those set forth in the Participant’s employment
agreement or offer letter or any materially adverse change in the Participant’s
positions, titles or reporting responsibility; provided that the Company
becoming or ceasing to be publicly traded shall not be deemed a material adverse
change;
(ii)    a relocation of the Participant’s principal business location to an area
outside a fifty (50) mile radius of its location as of the date the Participant
is selected to participate in the Plan or if Participant is located at the
Company’s headquarters as of the date the Participant is selected to participate
in the Plan, the moving of the Participant from the Company’s headquarters;
(iii)    a failure of any successor to the Company (whether direct or indirect
and whether by merger, acquisition, consolidation, asset sale or otherwise) to
assume in writing any obligations arising under the Plan or under the
Participant’s employment agreement, if any; or
(iv)    a material failure to timely pay any of the Base Salary, Target Bonus or
equity awards provided for under the Participant’s compensation arrangement, or
a material reduction of the Participant’s annual Base Salary or Target Bonus in
connection with the Participant’s employment, provided, that, a reduction in
Base Salary or Target Bonus of less than five percent (5%) that is
proportionately applied to employees of the Company generally shall not
constitute Good Reason hereunder.
For purposes of this Plan, any event described above shall constitute Good
Reason only if within thirty (30) days following the date on which the
Participant has knowledge of the occurrence of the event, the Participant has
delivered written notice to the Company of the Participant’s intention to
terminate the Participant’s employment for Good Reason, and the Company shall
not have cured such circumstances (if susceptible to cure) within thirty (30)
days following receipt of such notice (or, in the event that such grounds cannot
be corrected within such thirty (30)-day period, the Company has not taken all
reasonable steps within such thirty (30)-day period to correct such grounds as
promptly as practicable thereafter).
(u)    “Nonqualifying Termination” means a termination of the Participant’s
employment other than a Qualifying Termination.
(v)    “Participant” means any Eligible Executive who is selected to be a
participant in the Plan by action of the Plan Administrator as specified herein.
(w)    “Post-Employment Restrictive Covenants and other Obligations” means the
restrictive covenants and other obligations applicable to the Participant and
contained in the Company’s Confidentiality and Restrictive Covenant Agreement
or, as applicable, in the Participant’s employment agreement.
(x)    “Plan Administrator” means the Compensation Committee of the Board, or,
if the Board so determines, another committee of the Board or the Board itself.




--------------------------------------------------------------------------------




(y)    “Qualifying Termination” means a (i) termination of the Participant’s
employment by the Company other than for Cause, death or Disability or (ii)
termination of the Participant’s employment as a result of a resignation by the
Participant for Good Reason.
(z)    “Recoupment Rules” means the rules or regulations promulgated under the
Dodd-Frank Act or by any stock exchange on which the Company’s securities are
listed.
(aa)    “Release” means the Company’s form of waiver and release of claims, as
may be updated and revised from time to time.
(bb)    “Separation from Service” means a “separation from service” within the
meaning of Section 409A of the Code.
(cc)    “Specified Percentage” means 135% for a Level 1 Employee and 80% for a
Level 2 Employee.
(dd)     “Target Bonus” means, with respect to any Year, the amount of the
target incentive Bonus for such Year that is established for the Participant by
the Board or the Compensation Committee.  
(ee)    “Year” means the fiscal year of the Company.
ARTICLE II    

PARTICIPATION AND SCOPE OF SEVERANCE BENEFITS
Section 2.01    Participation in the Plan. The Plan Administrator may designate
any Eligible Executive to be a Participant. The Plan Administrator may vary the
terms of a Participant’s participation on a case-by-case basis. Promptly
following such designation, each Participant shall be notified of his or her
participation in a formal communication from the Plan Administrator or the
Company. Participation in the Plan shall be determined in the Plan
Administrator’s sole discretion. Once participation in the Plan has commenced, a
Participant shall remain a Participant until the first to occur of (i) a
Nonqualifying Termination or (ii) the completion of the delivery of all benefits
under the Plan following a Qualifying Termination under circumstances giving
rise to a right to such benefits or following any other termination that
provides for benefits hereunder.
Section 2.02    Conditions.
As a condition precedent to entitlement of each Participant to benefits under
Section 3.01(b), (c), (d) and (e) of the Plan, the Participant agrees to each of
the following:
(a)    The Participant shall have executed, within twenty-one (21) days, or if
required for an effective release, forty-five (45) days, following the
Participant’s Date of Termination, the Release, and the applicable revocation
period set forth in such release shall have expired. For the avoidance of any
doubt, the Release shall supersede and replace in its entirety, any other
release required to be executed under any employment agreement or other
arrangement with the Participant.
(b)    The Participant shall reaffirm his or her agreement to abide by the
Post-Employment Restrictive Covenants and Other Obligations. Further, the
Participant agrees that suspension of the benefits under Section 3.01(b), (c),
(d) and (e) of the Plan as a consequence of the Participant’s breach of the
Post-Employment Restrictive Covenants and Other Obligations does not in any way
limit the ability of the




--------------------------------------------------------------------------------




Company to pursue injunctive relief or to seek additional damages with respect
to the Participant’s breach of such obligations; provided, further, that,
notwithstanding anything to the contrary herein, with respect to any penalty
arising from the Participant’s obligation to engage in or to refrain from
engaging in any activities that are set forth in the Equity Plan shall be
governed by the provisions of the Equity Plan or any applicable equity award
grant agreement (unless otherwise expressly set forth in the Post-Employment
Restrictive Covenants and other Obligations).
Section 2.03    Except as otherwise provided in Section 3.01(d), a Participant
shall not be required to mitigate the amount of any payment or benefit provided
for in the Plan by seeking other employment or otherwise and no such payment or
benefit shall be offset or reduced by the amount of any compensation or benefits
provided to the Participant in any subsequent employment after the Date of
Termination.
Section 2.04    The Plan shall supersede and replace in their entirety any
severance benefits to which the Participant would otherwise be entitled under
the Participant’s employment agreement, or any general severance policy or plan
maintained by the Company or an Affiliate that provides for severance benefits
(unless the agreement, policy or plan expressly provides for severance benefits
to be in addition to those provided under the Plan), but shall not supersede or
replace any benefits due to the Participant upon termination under any incentive
compensation or other benefit plan, including any tax-qualified plan, maintained
by the Company (to the extent that such benefit plan does not provide for a
duplication of the benefits described hereunder) or under the Participant’s
equity award grant agreements. The severance payments and benefits to which a
Participant is otherwise entitled shall be further reduced (but not below zero)
by any payments or benefits to which the Participant may be entitled under any
federal, state or local plant-closing (or similar or analogous) law (including,
without limitation, the U.S. Worker Adjustment and Retraining Notification Act).
ARTICLE III    

TERMINATION BENEFITS
Section 3.01    Qualifying Termination. If the employment of a Participant
terminates as a result of a Qualifying Termination, then the Participant shall
be entitled to the following payments and benefits, which shall be payable in
accordance with Article IV to the extent applicable:  
(a)    A lump-sum cash amount equal to the sum of (i) the Participant’s Base
Salary through the Date of Termination, (ii) reimbursement for any unreimbursed
business expenses incurred by the Participant in accordance with Company policy
prior to the Date of Termination that are eligible for reimbursement and (iii)
payment for vacation time accrued as of the Date of Termination but unused, in
accordance with the Company’s vacation policy as in effect as of the Date of
Termination (such amounts under clauses (i), (ii) and (iii) above, collectively
the “Accrued Obligations”).
(b)    A lump-sum cash amount equal to any accrued but unpaid annual Bonus that
was determined to be payable for the immediately preceding year based on actual
performance attainment and that the Participant would have been paid had the
Participant remained employed through the date such Bonuses are paid in the year
of the Participant’s termination.
(c)    Cash payments in an aggregate amount equal to the Applicable Percentage
of the sum of (i) the Participant’s annual Base Salary as in effect immediately
prior to the Date of Termination and (ii) 110% of the Participant’s Target Bonus
for the Year prior to the Year in which the Date of Termination occurs, or




--------------------------------------------------------------------------------




if the Participant does not have a Target Bonus for such prior Year, the
Specified Percentage of the Participant’s Base Salary for the Year in which the
Date of Termination occurs.
(d)    For the Applicable Period commencing on the day after the Date of
Termination, the Company shall continue to provide medical, dental and vision
benefits to the Participant and any eligible dependents which are substantially
similar to those provided generally to executive officers of the Company and
their eligible dependents (including any required contribution by such executive
officers) pursuant to such medical, dental and vision plans as may be in effect
from time to time as if the Participant’s employment had not been terminated (it
being understood that the Company may provide such coverage by treating this as
a COBRA period and charging the Participant only the amount of the contribution
that would be required of the Participant as an active employee); provided,
however, that if the Participant becomes reemployed with another employer and is
eligible to receive health insurance benefits under another employer provided
plan, the benefits described in this paragraph shall terminate. In such event,
the Participant is obligated to promptly notify the Company of any changes in
the Participant’s benefits coverage.
(e)    Senior executive level outplacement services, at the Company’s expense,
for a period of one (1) year, using a reputable provider selected by the
Participant with the Company’s approval (which shall not be unreasonably
withheld).
Section 3.02    Termination on Death or Disability. If the employment of a
Participant terminates as a result of the Participant’s death or Disability,
then the Participant or the Participant’s beneficiary shall be entitled to the
following payments, which shall be payable in accordance with Article IV:
(a)    A lump-sum cash amount equal to the Accrued Obligations.
(b)    A lump-sum cash amount equal to any accrued but unpaid annual Bonus that
was determined to be payable for the immediately preceding year based on actual
performance attainment and that the Participant would have been paid had the
Participant remained employed through the date such bonuses are paid in the year
the Participant dies or becomes Disabled.
Section 3.03    Voluntary Termination. The Participant may terminate his or her
employment for any reason upon sixty (60) days’ notice to the Company. If the
Participant voluntarily terminates his or her employment (other than for Good
Reason), the Company will pay to the Participant the Accrued Obligations (in
accordance with Article IV).
Section 3.04    Termination for Cause. The Board may terminate the Participant’s
employment at any time for Cause. In the event the Participant’s employment is
terminated for Cause, the Company will pay to the Participant the Accrued
Obligations (in accordance with Article IV).
ARTICLE IV    

FORM AND TIME OF PAYMENT
Section 4.01    The payments of the Accrued Obligations contemplated under
Sections 3.01(a), 3.02(a), 3.03 and 3.04 shall be made within thirty (30) days
of the Date of Termination and by any date within such period as may be required
by applicable laws.  
Section 4.02    The cash payments contemplated under Section 3.01(c) shall be
paid in equal installments in accordance with normal Company payroll practices
over the Applicable Period, commencing on the sixtieth (60th) day following the
Date of Termination in accordance with Section 4.04.




--------------------------------------------------------------------------------




Section 4.03    The lump sum cash payment contemplated under Section 3.02(b)
shall be paid on the date the annual Bonuses are otherwise paid to executives
who remain employed with the Company and in any event within such period as to
constitute a “short-term deferral” for purposes of Section 409A of the Code.
Section 4.04    The payments and benefits under Sections 3.01(b), 3.01(c) and
3.01(e), which are conditioned upon the execution and effectiveness of the
Release, shall not be made, provided or commence (as applicable) until the
sixtieth (60th) day following the Date of Termination.
Section 4.05    To the extent any reimbursements or in-kind payments due to the
Participant under Section 3.01(e) or otherwise under the Plan constitute
non-qualified deferred compensation subject to Section 409A of the Code, any
such reimbursements or in-kind payments shall be paid to the Participant in
accordance with the Company’s policies in effect from time to time, but in any
event (i) shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by the
Participant; (ii) no such reimbursement or expenses eligible for reimbursement
in any taxable year shall in any way affect the expenses eligible for
reimbursement in any other taxable year; (iii) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchanged for another
benefit; and (iv) shall be provided in a manner that is otherwise consistent
with Treas. Reg. §1.409A-3(i)(1)(iv) (or any successor).
Section 4.06    Notwithstanding anything in this Plan to the contrary, no amount
payable as a result of a Participant’s termination of employment under Article
III hereof that is non-qualified deferred compensation subject to Section 409A
of the Code shall be paid unless the Participant experiences a Separation from
Service. However, if the Participant is a “specified employee” within the
meaning of Section 409A of the Code as of the date of the Separation from
Service (as determined in accordance with the methodology established by the
Company as in effect on the Date of Termination), any amounts that are
non-qualified deferred compensation that are payable upon a Separation from
Service shall instead be paid to the Participant on the first business day that
is after the earlier of (i) the date that is six (6) months following the date
of the Participant’s Separation from Service or (ii) the date of the
Participant’s death (the “Delay Period”), to the extent such delayed payment is
otherwise required in order to avoid a prohibited distribution under Section
409A(a)(2) of the Code, or any successor provision thereto. Upon the expiration
of the Delay Period, all payments and benefits delayed pursuant to this Section
4.06 (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Participant in a lump sum, and any remaining payments due under the Plan shall
be paid or provided in accordance with the normal payment dates specified for
them herein. Further, for purposes of Section 409A of the Code, the
Participant’s right to receive any installment payments pursuant to the Plan
shall be treated as a right to receive a series of separate and distinct
payments. Whenever a payment under the Plan specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.
ARTICLE V    

AMENDMENT / TERMINATION OF PLAN
Section 5.01    This Plan may be amended by action of the Board or the
Compensation Committee, provided that any amendment that materially and
adversely impacts the right of a Participant under the Plan shall not become
effective without the Participant’s written consent. The Plan may not be
terminated without the Participant’s written consent.




--------------------------------------------------------------------------------




ARTICLE VI    

FEDERAL EXCISE TAX UNDER SECTION 4999 OF THE CODE
Section 6.01    If, after the effective date of the Plan, none of the Company or
any of its consolidated subsidiaries are an entity whose stock is readily
tradable on an established securities market (or otherwise) and a “change of
control” under Regulation 1.280G of the Code occurs, the Participant and the
Company shall cooperate and use commercially reasonable best efforts to take
such actions as may be necessary to avoid the imposition of the Excise Tax or a
loss of deductibility under Section 280G of the Code, which may include (subject
to the Participant’s consent) the Participant’s agreement to waive the
accelerated vesting, lapse of restrictions or payment of any such payments and
benefits and the Company seeking to obtain stockholder approval in accordance
with the terms of Section 280G(b)(5) of the Code.
Section 6.02    In the event that the benefits provided for in this Plan
(together with any other benefits or amounts) otherwise constitute “parachute
payments” within the meaning of Section 280G of the Code and would, but for this
Article VI be subject to the Excise Tax, then the Participant’s benefits under
this Plan shall be either: (i) delivered in full, or (ii) delivered as to such
lesser extent as would result in no portion of such benefits being subject to
the Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by the Participant on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code. In the event of a reduction of benefits
hereunder, the Accountants (as defined below) shall determine which benefits
shall be reduced so as to achieve the principle set forth in the preceding
sentence. Where two or more economically equivalent amounts are subject to
reduction but payable at different times, such amounts payable at the later time
shall be reduced first but not below zero; provided, however, that in no event
shall the foregoing be interpreted or administered so as to result in an
acceleration of payment or further deferral of payment of any amounts (whether
under this Plan or any other arrangement) in violation of Section 409A. If any
parachute payments are paid in full, the Participant will be solely responsible
for the payment of any Excise Tax and the Company will have no further
obligations with respect thereto.
Section 6.03    Unless the Company and the Participant otherwise agree in
writing, all determinations required to be made under this Article VI, including
the manner and amount of any reduction in the Participant’s benefits under this
Plan, and the assumptions to be utilized in arriving at such determinations,
shall be promptly determined and reported in writing to the Company and the
Participant by such independent public accountants or other independent advisors
selected by the Company that are not serving as the accountants or auditors for
the individual, entity or group effecting the Change in Control (the
“Accountants”), and all such computation and determinations shall be conclusive
and binding upon the Participant and the Company. All fees and expenses of the
Accountants shall be borne solely by the Company, and the Company shall enter
into any agreement requested by the Accountants in connection with the
performance of the services hereunder. For purposes of making the calculations
required by this Article VI, the Accountants may make reasonable assumptions and
approximations concerning the application of Sections 280G and 4999 of the Code.
The Company and the Participant shall furnish to the Accountants such
information and documents as the Accountants may reasonably request to make a
determination under this Article VI.
Section 6.04    As expressly permitted by Q/A #32 of the Treasury Regulations
under Code Section 280G, with respect to performing any present value
calculations that are required in connection with this Article VI, the
Participant and the Company each affirmatively elect to utilize the Applicable
Federal Rates (“AFR”) that are in effect as of the date this Plan is adopted and
the Accountants shall therefore use such AFR in their determinations and
calculations.




--------------------------------------------------------------------------------




ARTICLE VII    

MISCELLANEOUS PROVISIONS
Section 7.01    Plan Administration. The Plan Administrator shall administer the
Plan and may interpret the Plan, prescribe, amend and rescind rules and
regulations under the Plan and make all other determinations necessary or
advisable for the administration of the Plan, subject to all of the provisions
of the Plan, provided that only the Compensation Committee or the Board shall
have authority to serve as the Plan Administrator with respect to Participants
who are Level 1 Employees. Subject to applicable laws, the Plan Administrator
may delegate authority to administer the Plan on a day-to-day basis to the
Company’s Head of Human Resources or to such other officer of the Company,
provided that any such delegate must not be eligible to participate in the Plan.
The Plan Administrator is empowered, on behalf of the Plan, to engage
accountants, legal counsel and such other personnel as it deems necessary or
advisable to assist it in the performance of its duties under the Plan. The
functions of any such persons engaged by the Plan Administrator will be limited
to the specified services and duties for which they are engaged, and such
persons will have no other duties, obligations or responsibilities under the
Plan. Such persons will exercise no discretionary authority or discretionary
control respecting the management of the Plan. All reasonable expenses thereof
will be borne by the Company.
Section 7.02    Withholding Taxes. The Company may withhold from all payments
due to the Participant (or his beneficiary or estate) hereunder all taxes which,
by applicable federal, state, local or other law, the Company is required to
withhold therefrom.
Section 7.03    Scope of Benefits under Plan. Nothing in this Plan shall be
deemed to entitle the Participant to continued employment with the Company or
its Affiliates; provided, however, that notwithstanding anything herein to the
contrary, if the Participant is subject to a Qualifying Termination, the
Participant shall be subject to all of the benefit and payment provisions of
this Plan.  
Section 7.04    Successors’ Binding Obligation.
(a)    This Plan shall not be terminated by any Company Change or transfer of
assets. In the event of any Company Change or transfer of assets, the provisions
of this Plan shall be binding upon the surviving or resulting corporation or any
person or entity to which the assets of the Company are transferred.  
(b)    The Company agrees that concurrently with any Company Change or transfer
of assets, it will cause any successor or transferee unconditionally to assume
by written instrument delivered to the Participant (or his beneficiary or
estate) all of the obligations of the Company hereunder.
(c)    The rights under this Plan shall inure to the benefit of and be
enforceable by the Participant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Participant shall die while any amounts would be payable to the Participant
hereunder had the Participant continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Plan to such person or persons appointed in writing by the Participant to
receive such amounts or, if no person is so appointed, to the Participant’s
estate.
Section 7.05    Compensation Recoupment. Pursuant to the Dodd-Frank Act, the
benefits provided for in this Plan shall not be deemed fully earned or vested,
even if paid or distributed to the Participant, if the amount payable under
Article III or any portion thereof is deemed incentive compensation and subject
to recovery, or “clawback” by the Company pursuant to the provisions of the
Dodd-Frank Act and any Recoupment Rules or any recovery policy adopted by the
Board or the Compensation Committee.




--------------------------------------------------------------------------------




In addition, the Participant hereby acknowledges that this Plan may be amended
as necessary and/or shall be subject to any recoupment policies adopted by the
Company, including policies adopted to comply with the requirements and/or
limitations under the Dodd-Frank Act and any Recoupment Rules, or any other
federal, stock exchange or legal requirements, including by expressly permitting
(or, if applicable, requiring) the Company to revoke, recover and/or clawback
the benefits provided herein. 
Section 7.06    Notice.
(a)    For purposes of this Plan, all notices and other communications required
or permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered by hand or overnight courier or three (3) days after
deposit in the United States mail, registered and return receipt requested,
postage prepaid, addressed as follows:


If to the Participant:


To the most recent address of the Participant set forth in the personnel records
of the Company


If to the Company:
 
Sabre Corporation
3150 Sabre Drive
Southlake, Texas 76092
Attention: Executive Vice President and Chief Administrative Officer
 
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt. Alternatively, notice may be deemed to have been
delivered when sent by facsimile to a location provided by the other party
hereto.


(b)    A written notice of the Participant’s Date of Termination by the Company
or the Participant, as the case may be, to the other, shall (i) indicate the
specific termination provision in this Plan relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Participant’s employment under the
provision so indicated and (iii) specify the Date of Termination. For purposes
of the Plan, “Date of Termination” means (A) if the Participant’s employment is
terminated by the Participant’s death, the date of the Participant’s death, (B)
if the Participant’s employment is terminated as a result of the Participant’s
Disability, the date upon which the Participant receives the notice of
termination from the Company, (C) if the Participant voluntarily terminates the
Participant’s employment (other than for Good Reason) or the Participant’s
employment is terminated by the Company without Cause, the date specified in the
notice given by the Participant pursuant to Section 3.03, or by the Company, as
applicable, which shall not be less than sixty (60) days after such notice, (D)
if the Participant terminates for Good Reason, a date within thirty (30) days
after the date that the cure period contemplated under Section 1.01(t) has
expired if the Company has failed to remedy within such period the circumstances
constituting Good Reason, and (E) if the Participant’s employment is terminated
for any other reason, the date on which the notice of termination is given
unless otherwise agreed to by the Company. The failure by the Participant or the
Company to set forth in such notice any fact or circumstance which contributes
to a showing of Good Reason or Cause shall not waive any right of the
Participant or the Company hereunder or preclude the Participant or the Company
from asserting such fact or circumstance in enforcing the Participant’s or the
Company’s rights hereunder.  




--------------------------------------------------------------------------------




Section 7.07    Employment with Affiliates. Employment with the Company for
purposes of this Plan shall include employment with any of its Affiliates.  
Section 7.08    Governing Law; Validity. The interpretation, construction and
performance of the provisions of this Plan shall be governed by and construed
and enforced in accordance with the internal laws of the State of Texas without
regard to the principle of conflicts of laws, to the extent Texas laws are not
preempted by ERISA. The invalidity or unenforceability of any provision of this
Plan shall not affect the validity or enforceability of any other provision of
this Plan, which other provisions shall remain in full force and effect.
Section 7.09    Waiver. No provision of this Plan may be waived unless such
waiver is agreed to in writing and signed by the Participant and by a duly
authorized officer of the Company. No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Plan to be performed by such other party shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. Failure by the Participant or the Company to insist
upon strict compliance with any provision of this Participant or to assert any
right the Participant or the Company may have hereunder, including without
limitation, the right of the Participant to terminate employment for Good
Reason, shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Plan.
Section 7.10    Code Section 409A.  It is intended that this Plan shall comply
with the provisions of Section 409A of the Code, and the Plan shall be
interpreted and administered in a manner consistent with this intent. If any
provision of the Plan (or of any award of compensation, including equity
compensation or benefits) would cause the Participant to incur any additional
tax or interest under Section 409A of the Code or any regulations or Treasury
guidance promulgated thereunder, the Company shall, after consulting with the
Participant, reform such provision to comply with Section 409A of the Code;
provided, that the Company agrees to maintain, to the maximum extent
practicable, the original intent and economic benefit to the Participant of the
applicable provision without violating the provisions of Section 409A of the
Code. The Company makes no representations that the payments or benefits
provided hereunder will be exempt from any penalties that may apply under
Section 409A of the Code and makes no undertaking to preclude Section 409A of
the Code from applying to the Plan. Nothing in this Plan shall provide a basis
for any person to take action against the Company or any Affiliate based on
matters covered by Section 409A of the Code, including the tax treatment of any
amount paid under the Plan, and neither the Company nor any of its Affiliates
shall under any circumstances have any liability to the Participant or the
Participant’s estate or any other party for any taxes, penalties or interest due
on amounts paid or payable under this Plan, including taxes, penalties or
interest imposed under Section 409A of the Code.
Section 7.11    No Right to Continued Employment. Neither the establishment of
the Plan, nor any modification thereof, nor the creation of any fund, trust or
account, nor the payment of any benefits will be construed as giving any
Participant, or any person whomsoever, the right to be retained in the service
of the Company, and all Participants will remain subject to discharge to the
same extent as if the Plan had never been adopted.
ARTICLE VIII    

CLAIMS, INQUIRIES, APPEALS
Section 8.01    Applications for Benefits and Inquiries. Any application for
benefits, inquiries about the Plan or inquiries about present or future rights
under the Plan must be submitted to the claims administrator in writing, as
follows:




--------------------------------------------------------------------------------




Claims Administrator – Attn: Senior Vice President – Compensation
Sabre Corporation
3150 Sabre Drive
Southlake, Texas 76092


Section 8.02    Denial of Claims. In the event that any application for benefits
is denied in whole or in part, the claims administrator must notify the
applicant, in writing, of the denial of the application, and of the applicant’s
right to review the denial. The written notice of denial will be set forth in a
manner designed to be understood by the Participant, and will include specific
reasons for the denial, specific references to the Plan provision upon which the
denial is based, a description of any information or material that the claims
administrator needs to complete the review and an explanation of the Plan’s
review procedure.
This written notice will be given to the Participant within thirty (30) days
after the claims administrator receives the application, unless special
circumstances require an extension of time, in which case, the claims
administrator has up to an additional thirty (30) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial thirty (30)-day period.
This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the claims administrator is to render
his or her decision on the application. If written notice of denial of the
application for benefits is not furnished within the specified time, the
application will be deemed to be denied. The applicant will then be permitted to
appeal the denial in accordance with the review procedure described below.
Section 8.03    Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied (or deemed
denied), in whole or in part, may (but without any obligation to do so) appeal
the denial by submitting a request for a review to the Plan Administrator within
sixty (60) days after the application is denied (or deemed denied). The Plan
Administrator will give the applicant (or his or her representative) an
opportunity to review pertinent documents in preparing a request for a review
and submit written comments, documents, records and other information relating
to the claim. A request for a review will be in writing and will be addressed
to:
Claims Administrator – Attn: Senior Vice President - Compensation
Sabre Corporation
3150 Sabre Drive
Southlake, Texas 76092


A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The Plan Administrator may require the applicant to submit
additional facts, documents or other material as he or she may find necessary or
appropriate in making his or her review.
Section 8.04    Decision on Review. The Plan Administrator will act on each
request for review within 20 days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional twenty
(20) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial twenty (20)-day period. The Plan Administrator will give
prompt, written notice of his or her decision to the applicant. In the event
that the Plan Administrator confirms the denial of the application for benefits
in whole or in part, the notice will outline, in a manner calculated to be
understood by the applicant, the specific Plan provisions upon which the
decision is based. If written notice of the Plan Administrator’s decision is not




--------------------------------------------------------------------------------




given to the applicant within the time prescribed in this Section 8.04 the
application will be deemed denied on review.
Section 8.05    Rules and Procedures. The Plan Administrator may establish rules
and procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out his or her responsibilities in reviewing benefit
claims. The Plan Administrator may require an applicant who wishes to submit
additional information in connection with an appeal from the denial (or deemed
denial) of benefits to do so at the applicant’s own expense.
Section 8.06    Exhaustion of Remedies. No claim for benefits under the Plan may
be brought in any forum until the claimant (a) has submitted a written
application for benefits in accordance with the procedures described by Section
8.01 above, (b) has been notified by the claims administrator that the
application is denied (or the application is deemed denied due to the claims
administrator’s failure to act on it within the established time period), (c)
has filed a written request for a review of the application in accordance with
the appeal procedure described in Section 8.03 above and (d) has been notified
in writing that the Plan Administrator has denied the appeal (or the appeal is
deemed to be denied due to the Plan Administrator’s failure to take any action
on the claim within the time prescribed by Section 8.04 above).
Section 8.07    Final Dispute Resolution. Any and all disputes under this Plan
(including but not limited to disputes regarding interpretation, scope, or
validity of the Plan, any pendant state claims if not otherwise preempted by
ERISA) remains unresolved after the exhaustion of the claims procedure outlined
in Sections 8.01 through 8.06, above, will be submitted to the exclusive
jurisdiction of the United States District Court for the Northern District of
Texas.
Section 8.08    Attorneys’ Fees. In the event of any dispute under this Plan,
the court may award attorneys’ fees as provided under 29 U.S.C. 1132(g)(1).








